Citation Nr: 1213241	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  08-19 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for residuals of bilateral ear infections, also claimed as bilateral ear fungus.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1948 to July 1951.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision that denied the Veteran's claim to reopen the issue of entitlement to service connection for fungus of the ear, currently claimed as left ear infection, and also denied the issue of entitlement to service connection for bilateral hearing loss.  The Veteran perfected an appeal as to both issues; however, service connection for bilateral hearing loss was established by way of the August 2011 rating decision.  Thus, this issue is no longer within the Board's jurisdiction.

The case was previously before the Board in November 2010, at which time the Board reopened the claim for service connection for fungus of the ear and remanded the issue for additional development.  The case is once again before the Board.

For the reasons explained below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC).  VA will notify the Veteran if further action is required on his part.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The Veteran's claim is not ready for appellate review at this time.  When perfecting his appeal by way of a VA Form 9 in July 2009, the Veteran indicated his wish to provide testimony at a Travel Board hearing.  He was afforded that hearing in September 2010.  The law requires that the Veterans Law Judge (VLJ) who conducts a hearing on an appeal must participate in any decision made on appeal. 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  In this case, the VLJ that conducted the September 2010 hearing is no longer employed by the Board.  VA notified the Veteran of this fact in February 2012.  He was given an opportunity to elect either a new hearing, or to have his case considered based on the evidence of record.  In February 2012, he submitted a written request for a new hearing by way of videoconference.  

The Board notes that on his hearing request, the Veteran indicated his wish to have the hearing conducted out of the Albany, New York, VA Medical Center (VAMC), rather than the RO.  The Board, therefore, finds that he should be afforded another opportunity to testify before the Board via videoconference.  If the VAMC is not an appropriate location for the hearing, the RO should nonetheless offer the Veteran the opportunity to provide his hearing testimony by way of videoconference out of the RO.  

In addition, the Board notes that on October 26, 2011, the Board requested a medical opinion concerning the issue on appeal.  The opinion was received in November 2011, but the Veteran has not been provided a copy of the opinion nor an opportunity to respond to it.  On remand the RO should provide a copy of the November 23, 2011 VA medical opinion to the Veteran and consider this evidence in the first instance.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Send a copy of the November 23, 2011 VA medical opinion to the Veteran.

2.  Thereafter, the RO should again review the record to include that opinion.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and be given the opportunity to respond thereto.
3.  Schedule the Veteran for a videoconference hearing before a Veterans Law Judge.  If the hearing cannot be scheduled at the Albany, New York, VA Medical Center per the Veteran's request, then schedule the hearing at the appropriate RO.  The Veteran and his representative should be notified of the date and time of the hearing, and the RO should associate a copy of such notice with the claims file.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



